PER CURIAM.
This interlocutory appeal is from an order granting a motion to withdraw an appearance and answer which the law firm of Weinstein & Bavly, P. A. had filed for Orlando Moron and his co-defendant and insurer, Bankers Fire and Casualty Insurance Company, in an action for damages arising out of the alleged negligence of Moron in the operation of his automobile.
The point on appeal is whether the trial court erred in granting the motion which was supported by an affidavit of one of the lawyers who had filed the appearance and answer for both defendants. The affidavit sets forth that the appearance and answer were entered by the law firm without authorization.
It is appellant’s contention that appellees have failed to establish that they were, in fact, not authorized to represent defendant, Orlando Moron. We find merit in appellant’s contention and reverse.
The appellees, as moving parties had the burden of proving the facts alleged in its motion to withdraw and that defense counsel were not authorized by Orlando Moron to answer on his behalf. The evidence adduced was insufficient to support the motion. Therefore, the order appealed is reversed and the cause is remanded for further proceedings.
Reversed and remanded.